DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-8, the claim limitations “means for receiving at least one dedicated bearer request”, “means for comparing at least one parameter”, “means for storing the at least one parameter”, “means for sending a message”, “means for receiving a notification”, “means for retrieving the stored at least one parameter”, and “means for causing a respective dedicated bearer” invokes 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed functions receiving at least one dedicated bearer request, comparing at least one parameter, storing the at least one parameter, sending a message, receiving a notification, retrieving the stored at least one parameter, and causing a respective dedicated bearer are performed by “means”. There is no disclosure of any particular structures, either explicitly or inherently, to perform the functions. The use of the term “means” is not adequate structure for performing the functions because they do not describe particular structures for the functions. As would be recognized by those of ordinary skill in the art, the term “means” 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structures to perform the claimed functions of receiving at least one dedicated bearer request, comparing at least one parameter, storing the at least one parameter, sending a message, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2014/0162676 A1) in view of Orlandi et al. (US 2016/0234760 A1).

Regarding claim 1, Shaw discloses a method of managing data bearers between a cellular network subscriber device (202) and a packet data gateway (230) in a cellular network core (136 and/or 250), the cellular network subscriber device and the packet data gateway being connected by a default bearer (fig. 2), the method comprising: receiving at least one dedicated bearer request for a communication session between the cellular network subscriber device and an external network resource (e.g. figs. 2 and 3C, step 320; paragraph [0054]-[0057], illustrating requesting to establish dedicated bearer between the WTRU and PCRF and/or IMS domain 136); comparing at least one parameter of the at least one received dedicated bearer request against a set of predetermined rules (figs. 3A and 3C; paragraph [0064], explaining comparing the requested bearer resource or dedicated bearer parameters with rules); and if at least one parameter of the at least one received dedicated bearer request matches at least one of the set of predetermined rules: ending a message to the cellular network subscriber device to cause the cellular network subscriber device and packet data gateway to use the default bearer for the communication session (fig. 3C; paragraph [0064]-[0067]; describing when the requested parameter of the dedicated bearer matches, i.e. if the resources are not available, then the default bearer is used) . 
Shaw doesn’t explicitly disclose storing the at least one parameter of the at least one received dedicated bearer request.
Orlandi teaches storing the at least one parameter of the at least one received dedicated bearer request (paragraph [0074]-[0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use storing the at least one parameter of the at least one 
Regarding claim 7, the claim includes features identical to the subject matter mentioned in the rejection to claim 1. The claim is a mere reformulation of claim 1 in order to define the corresponding bearer management server, and the rejection to claim 1 is applied hereto.
Regarding claim 4 and 10, Shaw discloses wherein the set of predetermined rules defines conditions for not establishing a dedicated bearer (paragraph [0058]; [0064]; [0068]; and etc.). 
Regarding claim 5, Shaw discloses wherein the at least one parameter comprises at least one of network load or available network processing resources (paragraph [0051]; [0057]; [0059]-[0062]; [0065]-[0069]; and so on). 
Regarding claim 6, Shaw further discloses comprising, if the at least one parameter of the received dedicated bearer request does not match at least one of the set of predetermined rules, instructing the packet data gateway to establish the dedicated bearer in accordance with the at least one parameter of the dedicated bearer request (paragraph [0003]; [0005]; [0055]-[0057]; [0059]; [0061]-[0066]; [0068]-[0069]). 
Claims 1, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Orlandi, and further in view of Karampatsis et al. (US 2016/0112896 A1).
Regarding claim 2 and 8, Shaw discloses congestion (paragraph [0075]). However, Shaw doesn’t disclose comprising: receiving a notification that a base station serving the cellular network subscriber device is experiencing congestion; retrieving the stored at least one parameter of the at least one received dedicated bearer request; and causing a respective dedicated bearer 
Karampatsis teaches comprising: receiving a notification that a base station serving the cellular network subscriber device is experiencing congestion (paragraph [0083]-[0084]; [0320]); retrieving the stored at least one parameter of the at least one received dedicated bearer request (paragraph [0085]; [0321]-[0328]); and causing a respective dedicated bearer for the cellular network subscriber device to be established in accordance with the stored at least one parameter of the at least one received dedicated bearer request (paragraph [0086]-[0087]; [0332]-[0333]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprising: receiving a notification that a base station serving the cellular network subscriber device is experiencing congestion; retrieving the stored at least one parameter of the at least one received dedicated bearer request; and causing a respective dedicated bearer for the cellular network subscriber device to be established in accordance with the stored at least one parameter of the at least one received dedicated bearer request as taught by Karampatsis into Shaw in order to reduce dropping of user data packets and to improve rate of communication.
Regarding claim 3 and 9, Shaw further discloses comprising instructing the packet data gateway to establish the dedicated bearer (paragraph [0052]; [0062]-[0066]; [0068]-[0069]; and so on). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461